Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 14-18 are currently under examination, wherein claims 14-17 have been amended in applicant’s amendment filed on January 17, 2022. The previously withdrawn method claims 19 and 20 have also been amended by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 14-18 under 35 U.S.C. 103 as stated in the Office action dated October 25 have been withdrawn in light of applicant’s amendment filed on January 17, 2022. New grounds of rejections have been established as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 15-17 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  The limitation of hafnium content range in claims 15-17 fails to further limit the hafnium content range in claim 14 from which claims 15-17 depend, rendering claim 15-17 improper dependent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smarsly et al. (US Pub. 2016/0273368 A1) in view of Perepezko et al. (US Pub. 2004/0219295 A1).
With respect to claims 14-18, Smarsly et al. (‘368 A1) discloses a Mo alloy powder comprising by atomic weight 9-15% Si, 5-12% B, 18-32% Ti, a desired amount of Nb (e.g. less than 20%), a desired amount of Fe (e.g. less than 5%) and a balance of Mo (abstract and paragraph [0041]). Smarsly et al. (‘368 A1) does not specify the amended Ti content range in claim 14 and Hf content range as claimed in claim 17. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a portion of Ti (e.g. up to about 10 at. %) with Hf in the alloy powder of Smarsly et al. (‘368 A1) with an expectation of success, because Ti and Hf are functionally equivalent as disclosed by Perepezko et al. (‘295 A1). See MPEP 2144.06. The element content ranges disclosed by Smarsly et al. (‘368 A1) in view of Perepezko et al. (‘295 A1) overlap the claimed ranges respectively. .
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/10/2022